Citation Nr: 1701909	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a right wrist disability.  

3.  Entitlement to service connection for a left wrist disability.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), acid reflux, and a hiatal hernia.  

6.  Entitlement to an initial higher (compensable) rating for a left elbow disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 1977 to September 1980.  He also had additional service in the Naval Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, that, in pertinent part, denied service connection for a right ankle disability; a right wrist disability; a left wrist disability; a right shoulder disability; a right knee disability; a cervical spine disability; a low back disability; headaches; and for a gastrointestinal disability, to include GERD, acid reflux, and a hiatal hernia.  

In an April 2015 decision, the Board, in pertinent part, denied the Veteran's claims for entitlement to service connection for a right ankle disability; a right wrist disability; a left wrist disability; a right shoulder disability; a right knee disability; a cervical spine disability; and for a low back disability.  The Board also remanded the claims for entitlement to service connection for headaches and for a gastrointestinal disability, to include GERD, acid reflux, and a hiatal hernia.  

The Veteran then appealed the Board's April 2015 decision, as to the issues of entitlement to service connection for a right ankle disability; a right wrist disability; a left wrist disability; a right shoulder disability; a right knee disability; a cervical spine disability; and for a low back disability, to the United States Court of Appeals for Veterans Claims (Court).  In an June 2016 Memorandum Decision, the Court affirmed the Board's decision as to the issues of entitlement to service connection for a right shoulder disability; a right knee disability; a cervical spine disability; and for a low back disability.  The Court vacated and remanded the Board's April 2015 decision as to the issues of entitlement to service connection for a right ankle disability; a right wrist disability; and for a left wrist disability.  

As noted above, in the April 2015 decision, the Board remanded the issues of entitlement to service connection for headaches and for a gastrointestinal disability, to include GERD, acid reflux, and a hiatal hernia.  The Board notes, however, that those issues have not yet been recertified to the Board.  It is unclear what development has been undertaken by the RO in regard to those issues.  Thus, the RO should complete development of those issues and recertify them to the Board.  

In June 2015, the Veteran raised issues as to whether new and material evidence has been received to reopen claims for entitlement to service connection for a right shoulder disability; a left shoulder disability; a left ankle disability; a right knee disability; a left knee disability; a right elbow disability; a right hip disability; a left hip disability; a cervical spine disability; a low back disability; and for a lung disability, claimed as a mucus-like growth of the lungs, to include as due to asbestos exposure and radiation exposure.  Those issues are not before the Board at this time and are referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that, pursuant to the June 2016 Memorandum Decision, the Court found that the Board's reasons and bases were inadequate as to the Veteran's claim for service connection for a right ankle disability and that a remand was required.  The Court noted that the Board denied service connection for a right ankle disability because it determined that the record did not show that the Veteran had been diagnosed with a right ankle disability.  The Court indicated that, however, a February 2013 VA ankle conditions examination report shows that a right ankle radiographic study revealed calcaneal spurs.  The Court found that the results of the right ankle radiographic study, which shows a positive significant diagnostic test finding as to calcaneal spurs, was relevant and potentially favorable evidence regarding whether the Veteran had a current right ankle disability.  The Court indicated that if the Board determined that the medical evidence of record was insufficient to address the issue, it should seek clarification or obtain a new medical examination.  

The Court also found that the Board's reasons and bases were insufficient with regard to the Veteran's claims for entitlement to service connection for a right wrist disability and for a left wrist disability and that a remand was required.  The Court noted that the Board determined that the Veteran was not provided a VA examination as to his claims for entitlement to service connection for right and left wrist disabilities because there was already sufficient medical evidence to decide the claim.  The Court stated that the Board acknowledged that the Veteran had carpal tunnel syndrome, but determined that there was no indication that such was associated with an in-service event.  It was noted that the Board found that service connection for right and left wrist disabilities was not warranted because the evidence reflected that the Veteran's right and left wrist injuries did not occur during active duty for training and that there was no evidence showing aggravation during service.  

The Court indicated that the Veteran had asserted that he suffered from symptoms of arthritis or carpal tunnel syndrome in the right and left wrists since he was in the Navy.  The Court stated that the Veteran reported that he had constant wear and tear going up and down ladders and with the use of hand tools which may have contributed to his conditions.  It was noted that the Veteran also reported that his wrists would pop and that his little fingers would go numb for a period of time.  The Court maintained that the Veteran's statements concerning continuing wrist symptoms may, if credible, be sufficient to indicate that those conditions may be associated with service.  The Court determined that the Board must consider the Veteran's lays statements and reassess whether it was obligated to afford him a medical examination for his right and left wrist disabilities.  

In light of the June 2015 Memorandum Decision, the Board finds that the Veteran must be afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a right ankle disability, a right wrist disability, and a left wrist disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Additionally, the Board notes that an April 2015 RO decision granted service connection and a noncompensable rating for a left elbow disability (degenerative joint disease of the left elbow), effective December 20, 2010.  In May 2015, the Veteran expressed disagreement with the April 2015 RO decision.  The Board observes that RO has not issued a statement of the case as to the issue of entitlement to an initial higher (compensable) rating for a left elbow disability.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right ankle problems, right wrist problems, and left wrist problems since April 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed right ankle disability, right wrist disability, and left wrist disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed right ankle disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current left leg disabilities, to calcaneal spurs.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed right ankle disabilities, to include calcaneal spurs, are related to and/or had their onset during his periods of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of right ankle problems during service, to include his actual treatment for right Achilles tendonitis/strain in October 1977 and for a right ankle injury in June 1979, as well as any reports of right ankle problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed right wrist disability and left wrist disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right wrist disabilities and left wrist disabilities, to include carpal tunnel syndrome and arthritis.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed right wrist disabilities and left wrist disabilities, to carpal tunnel syndrome and arthritis, are related to and/or had their onset during his periods of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of right wrist and left wrist problems during service, to include his statements that he had constant wear and tear in his wrists during service going up and down ladders and with the use of hand tools, as well as his reports that his wrists would pop and that his little fingers would go numb for a period of time, and any reports of right and left wrist problems since service.  

If the examiner concludes that any right wrist disabilities and left wrist disabilities, to include carpal tunnel syndrome and arthritis, found to be present existed prior to the Veteran's periods of service, the examiner should indicate that likelihood that any such disabilities worsened during service.

The examination report must include a complete rationale for all opinions expressed.  

5.  Issue the Veteran a statement of the case as to the issue of entitlement to an initial higher (compensable) rating for a left elbow disability.  

6.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

